180 U.S. 484 (1901)
THOMPSON
v.
FERRY.
No. 144.
Supreme Court of United States.
Submitted February 25, 1901.
Decided March 18, 1901.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF ARIZONA.
Mr. J.F. Wilson for appellant.
Mr. G.W. Kretzinger for appellees.
THE CHIEF JUSTICE: This appeal being from the judgment of a territorial court, and no errors having been assigned on exceptions to rulings on the admission or rejection of testimony, we are limited in our review to the determination of the question whether the facts found are sufficient to sustain the judgment rendered. Gildersleeve v. New Mexico Mining Company, 161 U.S. 573; Harrison v. Perea, 168 U.S. 311; Marshall v. Burtis, 172 U.S. 630.
The opinion of the trial court sets forth facts on which it proceeds, but there are no specific findings as such.
In the Supreme Court the statement of facts is as follows:
"Statement of facts by the Supreme Court of the Territory of Arizona, sitting as a court of appeal; on the foregoing transcript on appeal from the district court of the fourth judicial district of the Territory of Arizona in and for the county of Yavapai, wherein judgment was rendered on a full hearing of the case in said district court in favor of said appellees and against the said appellant as appears from the complete record *485 of said cause now on file in this court, and which said judgment has been brought to this court on appeal by appellant herein.
"The Supreme Court of the Territory of Arizona takes the facts as certified to by the clerk of the said district court of Yavapai County, Arizona Territory, as found in the original papers in said cause, to wit, the judgment roll, and forwarded by the said clerk and now on file in the office of the clerk of this court; also the minute entries in said cause, certified to by said clerk of said district court, together with the findings of facts of the court below, the motion for a new trial, and the reporter's transcript of the evidence taken on the trial of said cause below, all certified to by said clerk of said district court as being the whole of the record of said cause, and also the assignment of errors filed by appellant herein and contained in his brief on file herein, and the facts shown by the whole record herein as the facts shown in this cause and makes the same the statement of facts as found in the transcript in this cause the facts as found in this case.
"That from such transcript and from the same as the statement of facts herein this court finds that the said district court did not commit error in rendering judgment against the said appellant and in favor of said appellees; that the said appellees were the owners of all the right, title and interest in the Poland and Hamilton mining claims, free from any claim of appellant.
"And the Supreme Court further finds that the judgment of the said district court should be affirmed, and therefore affirms the same."
This is not in compliance with the statute in that behalf, and as we must assume that the evidence sustained the judgment, that judgment is
Affirmed.